FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 17, 2021

                                      No. 04-21-00251-CV

                              Herbert Lawrence POLINARD, Jr.,
                                          Appellant

                                                v.

Jo Ann KARAMBIS, Margaret Comparin Karambis, Ronaldo Dunagan, Lynda C. Spence, and
                              eXp Realty LLC,
                                  Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-11887
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER

         Because it appeared the notice of appeal was potentially untimely filed, we ordered
appellant to show cause in writing by September 10, 2021, why this appeal should not be
dismissed for lack of jurisdiction. Appellant responded with a reasonable explanation for failing
to file the notice of appeal in a timely manner. See TEX. R. APP. P. 26.3, 10.5(b)(1)(C); Verburgt
v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Accordingly, we deem the notice of appeal timely
filed and retain the appeal on the docket of this court.

        Appellant’s brief remains due on or before September 24, 2021. Appellant’s brief must
comply with the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 9.1, 9.4, 9.5, 9.9, 38.1.
Among other requirements, appellant’s brief must contain appropriate citations to authorities and
must contain proper record citations to any documents referenced in the brief. See id. R. 34.1,
38.1(g), (i). This court will not consider any documents included in an appendix to appellant’s
brief that are not contained in the clerk’s record. See Blank v. State, 172 S.W.3d 673, 675 n.1
(Tex. App.—San Antonio 2005, no pet.) (not designated for publication).



                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice
                                                                             FILE COPY

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court